Allowable Subject Matter

Claims 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claim 21 recites the limitation, “distributed arbitration circuitry to, in parallel: couple first outputs of the first address encoders to the first clash detector; couple second outputs of the second address encoders to the second clash detector; determine a count of output values of the first and second outputs; and detect a clash of attempts to access a memory based on the count.”
Claim 31 recites the limitation, “couple, in parallel, (A) first outputs of the first address encoders to a first clash detector and (B) second outputs of the second address encoders to a second clash detector; determine a count of output values of the first and second outputs; and detect a clash of attempts to access a memory based on the count.”
Claim 40 recites the limitation, “coupling, in parallel, (A) first outputs of the first address encoders to a first clash detector and (B) second outputs of the second address encoders to a second clash detector; determining a count of output values of the first and second outputs; and detecting a clash of attempts to access a memory based on the count.”
Said limitations are taught by the specification as originally filed.  Said limitations in combination with the other recited limitations, are not taught or suggested by the prior art of record.
Claims 22-30 and 32-39 depend from claims 21 and 31 and are considered allowable for at least the same reasons as said claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/GURTEJ BANSAL/Primary Examiner, Art Unit 2139